


Exhibit 10.121

 

[***] Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 

SUPPLY AND PURCHASE AGREEMENT

 

THIS AGREEMENT is made this 1st day of September 2002

 

BETWEEN:

 

1.                                       SOUTHWALL TECHNOLOGIES INCORPORATION
whose registered office is situate at 1029 Corporation Way, Palo Alto,
California 94303, United States of America and with production facilities in
Palo Alto, California, Tempe, Arizona, United States of America and
Großröhrsdorf, Germany (“Southwall”)

 

and

 

2.                                       PILKINGTON plc whose registered office
is situate at Prescot Road, St. Helens, Merseyside, WA10 3TT, United Kingdom
(“Pilkington”).

 

WHEREAS:

 

1.                                     Southwall manufactures and sells a
metallised polyester film under the trade name XIR®.

 

2.                                       Various companies within the Pilkington
plc Group of companies wish to purchase XIR® from Southwall and Pilkington is
entering into this Agreement on the basis that it is a global agreement and any
Pilkington plc Group company may place orders with Southwall on the terms herein
contained.

 

3.                                       Southwall is willing to supply XIR® on
that basis on the terms and conditions herein contained.

 

NOW IT IS HEREBY AGREED as follows:

 

1.                                       Definitions

 

In this Agreement the following words and expressions shall have the meanings
set respectively against them unless the context otherwise requires:

 

 

“the Product”

 

shall mean a thin-film metal coating on a polyester substrate in various gauges
known as XIR® film;

 

 

 

 

 

“the Term of this Agreement”

 

shall mean the period commencing on the 1st April 2002 and ending on the 31st
March 2004;

 

 

 

 

 

“Subsidiary”

 

shall mean any subsidiary worldwide of Pilkington plc;

 

 

 

 

 

“the Terms and Conditions”

 

shall mean the terms and conditions of Purchase of a Subsidiary.

 

 


 

2.             Agreement to Supply and Purchase

 

 

2.1                                 Southwall agrees to sell and Pilkington
agrees to purchase Product on the terms of this Agreement during the Term of
this Agreement.

 

2.2                                 Pilkington anticipates that the volume to be
purchased in each of the periods 1st April 2002 to 31st March 2003 and 1st April
2003 to 31st March 2004 shall be between [***] million m2 and [***] million m2
but the parties agree that these are only indicative volumes and are not to be
contractually binding. Notwithstanding that these are not contractually binding
upon Pilkington, Southwall undertakes to supply Pilkington with amounts of
Product up to but not in excess of 2.0 million m2 for each year of the
Agreement.

 

2.3                                 In the first week of each quarter (where the
quarters are April - June; July - September; October - December; and January -
March each inclusive) beginning April 2002, Pilkington will provide to Southwall
a rolling non-binding forecast of film type and volume requirements for the next
following twelve months. Pilkington acknowledges the commercial necessity to
advise Southwall of significant forecast demand changes (whether increase or
decrease) at the earliest opportunity and confirms that it will use reasonable
efforts to spread out orders as evenly as possible over each applicable year.
Southwall hereby agrees and warrants to Pilkington and subsidiaries that it will
honour any changes (whether increase or decrease) up to 75% in the forecast on a
quarterly basis.

 

2.4                                 Southwall hereby acknowledges that
Pilkington plc is entering into this Agreement as a global agreement, that
orders for Product may be made by any Subsidiary and that all purchases of
Product by all Subsidiaries will be included in assessing Pilkington’s total
purchases for each year of the Agreement.

 

2.5                                 Southwall acknowledges that the quantities
specified in clause 2.2 above may be purchased in any proportion by the
Subsidiaries, however, the anticipated allocations as at 1st April 2002 are as
set out in Attachment I of the Schedule. Pilkington agrees that it will give
Southwall reasonable notice of any anticipated significant deviation from the
allocations set out in Attachment I of the Schedule.

 

2.6                                 Pilkington or any Subsidiary will issue
quarterly purchase orders at least four (4) weeks in advance before a new
quarter will start.

 

3.                                       Prices and Payment

 

3.1                                 The prices applicable for the period 1st
April 2002 to 31st March 2004 are set out in Attachment II of the Schedule.

 

3.1.1                        Southwall confirms that the prices applicable to
those of the Products to be used in the manufacture of the glasses to be used in
the 2004 platform for the Daimler-Chrysler S class vehicles shall be:

 

 

2

--------------------------------------------------------------------------------


 

 

XIR®-75

-

US$[***] per m2

 

XIR®-70

-

US$[***] per m2

 

Single interlayer

-

US$[***] per m2

 

3.1.2                        Southwall confirms that the prices applicable to
those of the Products to be used in glasses for the existing S Class vehicles
and for future programmes will be as set out in Attachment II hereto from 1st
April 2002.

 

3.1.3                        In the event that Pilkington can confirm that
Pilkington has received an order for glasses to be used in the new 2004
Daimler-Chrysler S Class vehicle then Southwall will implement as from 1st
October 2002 (and with retrospective effect if necessary) the prices set out in
Attachment II hereto.

 

3.1.4                        In the event that Pilkington is unable to confirm
receipt of any order for the new 2004 Daimler-Chrysler S Class then new prices
for the Products known as XIR®-75 Blue and XIR®-70 Standard will be effective
from 1st April 2003 as set out in Attachment II hereto.

 

3.1.5                        New pricing for the Product known as XIR®-75 Green
will be effective from 1st April 2003.

 

3.1.6                        Pricing is based on:

 

(i)                                     Incoterms 2000 FCA delivery terms from
North-American Southwall shipping locations to European Pilkington locations;

 

(ii)                                  On Incoterms 2000 CIP delivery terms from
North-American Southwall shipping locations to a Third-Party Encapsulator (the
de-facto Pilkington location); and

 

(iii)                               On DDP delivery terms from the German
Southwall shipping location to European Pilkington locations. In the event that
Southwall elects to ship from its North American locations to Pilkington
European locations Product which would ordinarily be qualified and supplied from
Southwall’s European operations then delivery will be on Incoterms DDP.

 

3.1.7                        Shipments from North-American locations will be
priced and invoiced in US $ per metre squared (m2) and shipments from Germany
will be priced and invoiced in Euro per metre squared (m2).

 

3.1.8                        The parties agree to keep confidential the fact and
content of this Agreement and all negotiations between themselves pending the
execution of the Agreement where upon the confidentiality provision of the
Agreement will have effect.

 

3.2                                 Payment for Product shall be made by the
Subsidiaries ordering Product in accordance with the following payment terms:

 

[***] days net from delivery in accordance with the terms set out in clause
3.1.6 above or 14 days less 2% from date of such delivery.

 

 

 

3

--------------------------------------------------------------------------------


 

 

3.3                                 Save where there is a conflict with the
terms of this Agreement, in which case this Agreement shall prevail, all
purchases of Product shall be made on the Terms and Conditions.

 

4.             Continuing Review

 

The parties agree that they will constantly keep the performance of this
Agreement under review with quarterly contract performance review meetings to
discuss volumes and progress on quality.

 

5.             Delivery

 

5.1                                 Deliveries of Product shall be made to the
Subsidiary placing the order concerned with full documentary details specified
in Attachment III and IV.

 

5.2                                 Southwall shall in addition make monthly
reports to Pilkington’s Global Supply Manager for Interlayer Films by the fourth
working day of each month detailing all deliveries made the previous month.

 

5.3                                 Property and risk in the Product shall pass
to the Subsidiary concerned on delivery. The passing of property and risk shall
be without prejudice to any right of rejection, which may be exerciseable by the
Subsidiary.

 

6.             Intended Use, Representations and Warranties

 

6.1                                 Southwall understands and agrees that it is
Pilkington’s objective to use Product in a glass lamination process and more
detailed performance characteristics may be expressly contained within a
particular Product specification.

 

6.2                                 Southwall further represents and warrants
that provided always that (a) the other materials, including the glass, PVB and
process materials, used in the lamination process; and (b) the actual processing
conditions, are in accordance with the materials and conditions which form the
basis for the applicable and then-agreed Product specification, the Products
will have the performance characteristics provided for in such specification;
the objective being that the laminated glass produced using the Products shall
meet the relevant international requirements as provided for in such
specification, for example, European standard ECE R43 and North American
standard ANSI Z26 or any standards which replace them;

 

6.3                                 Southwall hereby represents and warrants to
Pilkington and Subsidiaries that each Product supplied by Southwall pursuant to
this Agreement shall comply with the agreed specification from time to time
applicable to such Product. The specification for each Product shall be agreed
between the parties and, for ease of reference, compiled into a single volume.
It is the intention of the parties that work on preparing this volume will
commence during the Contract Period. Amendments to the agreed specifications may
be made by agreement in writing between the parties, such amendments being
recorded in the reference volume.

 

 

 

4

--------------------------------------------------------------------------------


 

 

 

6.4                                 If Pilkington identifies any changes, which
it wishes to make to any agreed specification for any Product, Pilkington shall
give details thereof to Southwall. Promptly after receiving such details from
Pilkington, Southwall and Pilkington shall commence a joint evaluation of the
proposed changes with a view to agreeing the changes to be made to the
specification. The relevant specification shall thereafter be amended to the
extent agreed by the parties.

 

6.5                                 Southwall further warrants that:

 

6.5.1                        the Products will be free from defects in
formulation, materials and workmanship.

 

6.5.2                        the Products will correspond with the samples
supplied in accordance with the agreed specification for the Products.

 

6.5.3                        the Products will comply with all statutory
requirements and regulations relating to the production and supply of the
Products, for example in the field of health and safety.

 

6.6                                 Southwall hereby warrants to Pilkington and
Subsidiaries that it will not make any significant changes to the processes used
by Southwall in the manufacture of the Products without first giving to
Pilkington advance notice of any proposed changes and the opportunity of
discussing with Southwall the implications and potential effects of any such
changes and any safeguards required by Pilkington.

 

6.7                                 Southwall will work with Pilkington to
ensure that any changes, which are made to the processes used by Southwall in
the manufacture of the Products, shall not have an adverse effect upon the
Products produced or upon Pilkington’s use of the Products in its own production
processes.

 

6.8                                 Immediately or as soon as reasonably
practicable after the receipt of Product, Pilkington shall examine the Products
and determine whether, based upon practical external inspection of the Products,
there is evidence of externally recognisable transport damage or externally
recognisable fault.

 

a)                                      In the event of externally recognisable
transport damage to the Product, Pilkington shall inform the freight carrier and
Southwall of such damage at the time of delivery or as soon as is reasonably
practicable thereafter. For those segments of the transportation, for which
Southwall carried responsibility in accordance with section 3.1.6 of this
Agreement, Southwall shall be responsible for placing a formal claim with the
freight forwarder. In those instances, Pilkington will not be responsible for
paying Southwall for any such freight damaged Product.

 

b)                                     In the event of externally recognisable
fault in the Products other than freight damage, Pilkington shall, within thirty
(30) days from the date of delivery of the Product, provide Southwall with
written notice of the fault. Southwall shall then have the right, but not the
obligation, to inspect the

 

 

 

5

--------------------------------------------------------------------------------


 

 

 

Product at Pilkington’s facility or to have the Product shipped back to
Southwall at Southwall’s expense.

 

c)                                      Pilkington’s failure to give notice of
claim for externally recognisable faults in the Product within thirty (30) days
from date of delivery shall constitute a waiver by Pilkington of all claims for
externally recognisable fault with respect to such Products.

 

d)                                     The parties recognise and agree that
certain faults or failures to meet Product specifications in the Product may not
be discovered until Pilkington utilises the Product in its manufacturing process
or until inspection of completed product made using the Product, and that
Pilkington may not utilise Product in its manufacturing process for several
months after delivery. Therefore, Pilkington shall have the right, if it
discovers in its manufacturing process or upon inspection of its finished
product a defect or failure of the Product to meet Product specifications, to
report such fault or failure in writing to Southwall within thirty (30) days
after having discovered the fault or failure. In the event Pilkington reports
such a fault or failure within one (1) year of delivery of the Product to
Pilkington, the parties shall follow the procedures outlined above.

 

e)                                      In case of and to the extent that any
cost or damages is incurred by Pilkington by reason of the Product being damaged
or defective as described above in this clause 6.8 or at all, then both parties
shall meet in good faith discussions in order to find a mutual agreement, in the
light of the provisions of the governing law, how to apportion such costs or
damages between Pilkington and Supplier. In case no agreement can be reached
then the provisions of clause 15 shall apply.

 

6.9                                 Without prejudice to any other remedy
available to Pilkington under this Agreement, if any Products are supplied by
Southwall otherwise than in accordance with this Agreement, Pilkington shall be
entitled to reject them, by notice in writing to Southwall giving details of the
order, the Products concerned, the defects complained of and the reason(s) for
the rejection of the Products.

 

6.10                           if Pilkington has rejected any of the Products in
accordance with clause 6.9 above, Pilkington shall give Southwall the
opportunity of supplying replacement Products in accordance with this Agreement
and in accordance with Pilkington’s requirements with regard to delivery time
and minimum quantities (not exceeding those contained in the original order).

 

6.11                           If Southwall is unable to supply replacement
Products as required by Pilkington, Pilkington may treat the order in question
as discharged and may acquire replacement supplies of Product from one or more
third parties (“TP Amount”). In such cases, the annual quantity of Products
required to be purchased under this Agreement shall be reduced by an amount
equal to the TP Amount. In addition, all rebate thresholds under this Agreement
will be reduced pro-rata.

 

6.12                           Southwall warrants that the Products do not use,
embody or infringe any intellectual property belonging to a third party.
Southwall will fully indemnify

 

 

6

--------------------------------------------------------------------------------


 

 

Pilkington against any and all costs, damages, claims and expenses if this is
not the case.

 

6.13                           Except as expressly provided in this Agreement,
Southwall makes no warranties to any person with respect to the Product and
disclaims all implied warranties, including, without limitation, warranties of
merchantability and fitness for particular purpose.

 

6.14                           Notwithstanding anything else in this Agreement
or otherwise neither Southwall nor Pilkington shall be liable under any subject
matter of this Agreement:

 

(a)                                  For any amounts in excess of Pound Sterling
2 million; or

 

(b)                                 For any consequential damages (including
damage to or loss of goodwill or investment) except as stated in Section 6.8(e)
above.

 

Nothing in this Section 6.14 limits liability for negligence causing death or
personal injury.

 

7.             Termination

 

7.1                                 This Agreement shall take effect for the
period of lst April 2002 to 31st March 2004, unless determined earlier in
accordance with clause 7.2 below.

 

7.2                                 Either party may terminate this Agreement:

 

7.2.1                        forthwith by notice to such effect referring to
this clause of this Agreement if the other party is in breach of this Agreement
and such breach if capable of remedy is not remedied within 30 days from the
notification thereof to the defaulting party;

 

7.2.2                        forthwith by notice to such effect if the other
party becomes insolvent, or commits an act of bankruptcy, or enters into any
arrangement or composition with its creditors, or goes or is put into
liquidation (other than solely for amalgamation or reconstruction), or if an
administrative receiver or administrator is appointed over the whole or any part
of the other party’s business or if a petition for an administration order is
presented to the Court.

 

7.3                                 Termination of this Agreement for whatever
reason shall not affect the rights and obligations of either party, which shall
have accrued prior to the date of termination nor the continued operation of
clause 8 which shall continue in full force and effect.

 

8.             Confidentiality

 

8.1                                 Each of the parties undertakes in relation
to any information of the other party passed to it pursuant to this Agreement or
pursuant to any earlier agreement between the parties:

 

 

7

--------------------------------------------------------------------------------


 

 

8.1.1                        to treat such information as secret and
confidential;

 

8.1.2                        save with the prior written consent of the other
party not to use such confidential information other than for the performance of
its obligations under this Agreement;

 

8.1.3                        save with the prior written consent of the other
party not to disclose such confidential information to any third party except,
and then only to the extent necessary to perform its obligations under this
Agreement, to such of its employees as shall have been made aware that the
confidential information is confidential and bound to treat it as such;

 

8.1.4                        save with the prior written consent of the other
party not to copy or reproduce any document or other medium bearing or
incorporating any such confidential information and to return any such document
or medium and any copies made to the other party if so requested.

 

8.2                                 The restrictions as to use and disclosure
set out in Clause 8.1 shall not apply to any confidential information which is
or becomes public otherwise than by unauthorised disclosures in breach of this
Agreement.

 

9.             Quality Control Procedures

 

Southwall shall from time to time as requested by Pilkington demonstrate to the
reasonable satisfaction of Pilkington that adequate procedures and controls are
in place that any agreed specifications are complied with to ensure a consistent
high quality of the Product and its supply.

 

10.           Force Majeure

 

If performance by Southwall or Pilkington of any obligation under this Agreement
is prevented or delayed by force majeure, Southwall shall have no liability to
Pilkington, or Pilkington to Southwall, for failure to perform any obligation,
provided that Southwall or Pilkington (as appropriate) shall use reasonable
endeavours to remove such cause or causes of non-performance and shall continue
performance hereunder without delay whenever such cause or causes are removed.
For the purpose of this clause “force majeure” means act of God, war, riot,
fire, explosion, aircraft, civil commotion, malicious damage, storm, tempest,
flood, strike or other reason beyond the reasonable control of Southwall or
Pilkington (as appropriate).

 

11.           Assignment and Sub-Contracting

 

11.1                           Save as hereinafter provided neither party shall
be entitled to assign the benefit or burden of this Agreement without the prior
written consent of the other, which consent shall not unreasonably be withheld
save that Pilkington may assign the Agreement to a Subsidiary.

 

11.2                           Save with the prior written consent of
Pilkington, Southwall shall not sub-contract any of its obligations under this
Agreement.

 

 

8

--------------------------------------------------------------------------------


 

 

12.           Non-Waiver

 

12.1                           Failure or delay by any party in exercising any
right or remedy of that party under this Agreement shall not in any
circumstances operate as a waiver of it, nor shall any single or partial
exercise of any right or remedy in any circumstances preclude any other or
further exercise of it or the exercise of any other right or remedy.

 

12.2                           Any waiver of a breach of, or default under, any
of the terms of this Agreement shall not be deemed a waiver of any subsequent
breach or default.

 

13.           Entire Agreement

 

This Agreement, together with the Schedules hereto, embodies the entire
agreement and understanding between Southwall and Pilkington relative to the
subject matter hereof and all previous understanding, agreement and
representations (oral or written, expressed or implied) with reference to the
subject matter hereof, except the arrangements in respect of warehouse stock,
are superseded by this Agreement. No amendment or modification, to this
Agreement shall be of any force or effect unless it is in writing, signed by
both parties and specifically refers to this Agreement.

 

14.           Notices

 

14.1                           Any notice or document required or permitted to
be given or served under this Agreement shall be in writing and shall be given
or served by leaving the same at or by sending the same by first class recorded
delivery post to the address of the intended recipient as set out in clause 14.3
or by transmitting it by facsimile to the facsimile number of the intended
recipient as set out in clause 14.3 or to such other address or facsimile number
as may have been last notified by the intended recipient to the other party for
such purpose in accordance with this clause 14.1. Any notice or document given
or served by facsimile must immediately be confirmed by sending a copy thereof
by first class recorded delivery post as aforesaid.

 

14.2                           Any notice or document given or served by post in
accordance with the provisions of Clause 14.1 will, in the absence of evidence
to the contrary, be deemed to have been given or served on the second business
day after the letter containing the same was posted. Any notice or document
given or served by facsimile in accordance with the provisions of Clause 14.1
and confirmed in accordance therewith will be deemed to have been given or
served at the time it was sent by facsimile.

 

14.3                           The addresses and facsimile numbers of the
parties for the purpose of Clause 14.1 are as follows:

 

 

 

9

--------------------------------------------------------------------------------


 

 

Pilkington plc

Prescot Road

St. Helens

Merseyside WA10 3TT

United Kingdom

 

Facsimile number +44 1744 613329

 

Marked for the attention of the Company Secretary

 

Southwall Technologies Incorporation

1029 Corporation Way

Palo Alto

California 94303

United States of America

 

Facsimile number 001 650 967 0182

 

15.           Dispute Resolution and Governing Law

 

Any dispute arising out of or relating to this Agreement shall be resolved in
accordance with the International Rules of Arbitration of the International
Chamber of Commerce of France. The site of the Arbitration shall be Paris,
France. The language of the Arbitration shall be English. In addition to any
award of damages, the prevailing party in any such arbitration shall be entitled
to an award of its attorneys’ fees and expenses incurred in connection with the
dispute. In any action or proceeding to enforce rights under this Agreement, the
prevailing party will be entitled to recover costs and attorney’s fees. This
Agreement shall be governed by and construed in all respects in accordance with
German law.

 

IN WITNESS whereof each of the parties hereto has caused this Agreement to be
signed on its behalf the day and year before written:

 

Signed for and on behalf of

PILKINGTON plc

 

 

 

 

D.A. WHATHAM

 

/s/ D. A. Whatham

 

Name

HEAD OF GROUP PURCHASING

 

Signature

 

 

Dr. Sicco W.T. Westra

Senior Vice President Worldwide Sales & Marketing

SOUTHWALL TECHNOLOGIES INCORPORATION

 

 

 

 

/s/ Sicco W.T. Westra

 

Name

 

 

Signature

 

 

 

 

10

--------------------------------------------------------------------------------


 

 

THE SCHEDULE

 

Attachment I

 

(Allocation)

 

(See annexure)

 

Attachment II

 

(Prices)
(See annexure)

 

Attachment III

(Technical Specifications (a-c))

(See annexure)

 

Attachment IV

 

(Customer Request Sheets

 

(See annexure)

 

 

 

11

--------------------------------------------------------------------------------

